July 31, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            ALICE M. WOOD AND DANIEL L. WOOD, Appellants

NO. 14-13-00389-CV                          V.

HSBC BANK USA, N.A. AND OCWEN LOAN SERVICING, L.L.C., Appellees
               ________________________________

       This cause, an appeal from the summary judgment in favor of appellees,
HSBC Bank USA, N.A. and Ocwen Loan Servicing, L.L.C., signed April 4, 2013,
was heard on the transcript of the record. We have inspected the record and find no
error in the summary judgment. We order the summary judgment of the court
below AFFIRMED.

      We order appellants, Alice M. Wood and Daniel L. Wood, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.